UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-1511


THE CAMERON,

                Plaintiff - Appellee,

          v.

ROY SUDDUTH,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:11-cv-00560-AW)


Submitted:   December 5, 2011             Decided:   December 15, 2011


Before NIEMEYER, MOTZ, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Roy Sudduth, Appellant Pro Se.   Douglas Morton Bregman, BREGMAN,
BERBERT, SCHWARTZ & GILDAY,      LLC, Bethesda, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Plaintiff     The     Cameron        filed    an    eviction        action    in

Maryland state court, alleging that Defendant Roy Sudduth was a

holdover tenant.           Sudduth removed the case to the United States

District Court for the District of Maryland.                            Concluding that

subject matter jurisdiction over the complaint was lacking, the

district court issued an order remanding the action to state

court.       Sudduth    moved      for       reconsideration,         and    the    district

court issued an order denying the motion.                             Sudduth noted an

appeal from both orders.             We dismiss the appeal.

               Pursuant to 28 U.S.C. § 1447(d) (2006), “[a]n order

remanding a case to the State court from which it was removed is

not    reviewable     on     appeal     or    otherwise,      except        that    an    order

remanding a case to the State court from which it was removed

pursuant       to     [28     U.S.C.         §] 1443        [(2006)] . . . shall             be

reviewable.”          The     Supreme         Court    has    limited        § 1447(d)      to

insulate from appellate review those remand orders based on the

grounds      specified       in    § 1447(c):         a     defect     in     the       removal

procedure       and     a     lack       of        subject    matter         jurisdiction.

Quackenbush v. Allstate Ins. Co., 517 U.S. 706, 711-12 (1996).

In    this   case,     the    district        court       concluded    that        it    lacked

subject matter jurisdiction over the complaint.                             Further, this

case    does    not    implicate        § 1443.           Accordingly,       the    district

court’s      remand    order       is    not       subject    to     appellate          review.

                                               2
Ellenburg v. Spartan Motors Chassis, Inc., 519 F.3d 192, 196

(4th   Cir.   2008).   Moreover,   having      determined   that     subject

matter jurisdiction over the action was lacking, the district

court was without jurisdiction to consider Sudduth’s motion to

reconsider.   In re Lowe, 102 F.3d 731, 734-36 (4th Cir. 1996).

           Accordingly,   we   deny    leave     to   proceed   in    forma

pauperis and dismiss the appeal.       We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                   DISMISSED




                                   3